The sentence of from fifteen years minimum to twenty years maximum plus an additional punishment of from five to ten years for being armed is properly recorded as the equivalent of a sentence with a twenty-year minimum *Page 325 
and a thirty-year maximum. "Good time" is earned based on the twenty-year minimum and the prisoner is considered as eligible for parole by the Parole Board after he has served twenty years less "good time" reduction. (People ex rel. Temple v. Brophy,248 App. Div. 442; affd., 273 N.Y. 487; People v. Procito,261 N.Y. 376; Matter of Siraguso v. Moore, 273 N.Y. 59.)
The order appealed from should be affirmed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed.